Title: From Thomas Jefferson to William Frederick Ast, with Enclosure, 19 June 1788
From: Jefferson, Thomas
To: Ast, William Frederick


          
            
              Sir
            
            Paris June 19. 1788.
          
          I have duly received your favor of the 1st. instant, and in answer can only observe that I am not authorized to settle your account, to decide on the balance due to you nor to order paiment in consequence. Mr. Barclay desired me to pay you specific sums, which you will see detailed on the back of the inclosed order which is for two thousand nine hundred and fifty three livres. I state them on the back of the order that when the account of Messrs. Willinck & Van Staphorsts shall be settled, the person settling it may see for what the order was drawn, and not carry it to my private debit. I do the same in all my draughts. I would advise you before you send off the inclosed order, to take a copy of it and send it to Mr. Barclay with your account. He is the person to decide what may be further due to you. I am with great esteem Sir Your most obedient humble servt.,
          
            Th: Jefferson
          
        